MEMORANDUM **
Evgueni Kossov, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The agency denied Kossov’s asylum application as time barred. Kossov does not challenge this finding.
Substantial evidence supports the agency’s adverse credibility determination because Kossov’s employment records omit any reference to his employment at Dalkom Bank or Dal Factor, this employment formed the basis of Kossov’s claim of persecution, and Kossov’s explanations for *691the omission were contradictory. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007); see also Li, 378 F.3d at 962. We therefore deny the petition with respect to Kossov’s withholding claim.
The agency properly denied CAT relief because Kossov did not establish that it was more likely than not that he will be tortured if returned to Russia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
We lack jurisdiction to consider Kossov’s claim of recording error because he failed to exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We deny Kossov’s motion to remand to the BIA for consideration of his eligibility to adjust status.
PETITION FOR REVIEW DENIED in part and DISMISSED in part; MOTION TO REMAND DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.